Case 1:18-cr-00092-WFK Document 328 Filed 09/03/21 Page 1 of 3 PageID #: 1817




                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
KDE/GN/ALK                                         271 Cadman Plaza East
F.#2017R02045                                      Brooklyn, New York 11201


                                                   September 3, 2021


By E-mail and ECF

The Honorable William F. Kuntz, II
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Ppassim Elder, et al.
                     Criminal Docket No. 18-92 (S-5) (WFK)

Dear Judge Kuntz:

              The government respectfully submits this letter in response to the defendants
Wilbert Bryant’s and Ppassim Elder’s motion to prevent the Court from seating only jurors
who are vaccinated against COVID-19. See ECF Dkt. No. 324. Although the Court recently
denied this motion, the government respectfully submits this letter in an abundance of
caution and to provide additional factual bases supporting the Court’s ruling, which the
government respectfully requests the Court adopt by “so-ordering” this letter.

               As the Court is aware, district courts have “broad discretion” to select a jury.
See generally United States v. Torres, 128 F.3d 38, 43 (2d Cir. 1997). As explained below, a
person’s COVID-19 vaccination status affects his or her risk of contracting, and transmitting,
the disease. Accordingly, asking a juror about his/her vaccination status is no different than
asking about other medical information that could affect jury service, and therefore this falls
firmly within the district court’s discretion.

               In addition to partiality, the Court may excuse prospective jurors for other
reasons. For instance, pursuant to 28 U.S.C. § 1866(c)(1), the Court may excuse a person
summoned for jury service “upon a showing of undue hardship.” The statute defines “undue
hardship” to include “any . . . factor which the court determines to constitute an undue
hardship or to create an extreme inconvenience to the juror.” Id. § 1869(j). As the Court is
aware, all COVID-19 vaccines currently available in the United States “are effective at
Case 1:18-cr-00092-WFK Document 328 Filed 09/03/21 Page 2 of 3 PageID #: 1818




keeping people from getting COVID-19, getting very sick, and dying.” See Centers for
Disease Control and Prevention (“CDC”), “COVID-19 Vaccines Work,” available at https://
www.cdc.gov/coronavirus/2019-ncov/vaccines/ effectiveness/work.html (last visited Sept. 2,
2021). Here, the Court is within its discretion in finding that seating a non-vaccinated
(versus a vaccinated) juror would constitute an “undue hardship” for that person because this
trial (1) will be conducted in the New York City metropolitan area, which has a high
incidence of COVID-191; (2) will be held in a single room for approximately three weeks,
five days a week; and (3) will involve at least 12 jurors (plus alternates), three prosecutors, a
federal agent, a paralegal specialist, the defendants, defense counsel, a court reporter, United
States Marshals, the Court and its staff all in the same room, all of which increases the risk of
transmission. Therefore, the Court’s decision to excuse all non-vaccinated jurors is
appropriate because forcing them to sit would increase their risk of contracting COVID-19
and thereby constitute an “undue hardship” on them.

                Alternatively, the Court may exclude a prospective juror on the ground that
“service as a juror would be likely to disrupt the proceedings.” 28 U.S.C. § 1866(c)(2). The
Court’s decision to exclude unvaccinated jurors is also appropriate under this statutory
provision because not doing so would create a substantial risk that such jurors could contract
COVID-19 and transmit it to others in the courtroom, which would “disrupt the proceedings”
by forcing delays, causing them to quarantine, and also possibly infect or at least force the
quarantining of other jurors and other persons involved in the trial. As set forth above, this
trial is scheduled to proceed indoors with many participants for multiple weeks. According
to the CDC, “[a]ccumulating evidence indicates that fully vaccinated people without
immunocompromising conditions are able to engage in most activities with low risk of
acquiring or transmitting SARS-CoV-2.” CDC, “Science Brief: COVID-19 Vaccines and
Vaccination,” available at https://www.cdc.gov/coronavirus/2019-ncov/science/science-
briefs/fully-vaccinated-people.html (last visited Sept. 2, 2021); see also id. (stating that a
“growing body of evidence indicates that people fully vaccinated with an mRNA vaccine
(Pfizer-BioNTech or Moderna) are less likely than unvaccinated persons to acquire SARS-
CoV-2 or to transmit it to others”2). Therefore, for the same reasons set forth above, if an
unvaccinated person were to be a juror, there is a substantial likelihood that they could
contract and transmit COVID-19 to others, thereby “disrupt[ing] the proceedings.”




       1
         See N.Y. Times, “Tracking Coronavirus in New York City, N.Y.,” available at
https://www.nytimes.com/interactive/2021/us/new-york-city-new-york-covid-cases.html
(lasted visited Sept. 2, 2021) (reporting a “very high risk [of contracting COVID-19] for
unvaccinated people,” including an average of over 1,800 new cases per day).
       2
         The CDC reports that “[s]tudies are underway to learn more about the effectiveness
of Johnson & Johnson/Janssen vaccine.” CDC, “Science Brief: COVID-19 Vaccines and
Vaccination,” available at https://www.cdc.gov/coronavirus/2019-ncov/science/science-
briefs/fully-vaccinated-people.html (last visited Sept. 2, 2021).

                                               2
Case 1:18-cr-00092-WFK Document 328 Filed 09/03/21 Page 3 of 3 PageID #: 1819




               For all of these reasons, the government respectfully submits that the Court
has appropriately determined that only vaccinated people should be eligible to sit at trial, and
therefore the government respectfully requests the Court “so order” this letter.


                                                   Respectfully submitted,

                                                   JACQUELYN M. KASULIS
                                                   Acting United States Attorney

                                            By:                 /s/
                                                   Keith D. Edelman
                                                   Genny Ngai
                                                   Anna L. Karamigios
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000

cc:    Clerk of Court (WFK) (by ECF)
       Defense Counsel (by ECF)


                                                   SO ORDERED.

                                                                s/ WFK
                                                   ___________________________________
Dated: September 3, 2021,                          HON. WILLIAM F. KUNTZ, II
                                                   UNITED STATES DISTRICT JUDGE
       Brooklyn, New York
                                                   EASTERN DISTRICT OF NEW YORK




                                               3
